
	

114 HCON 29 IH: Recognizing the disparate impact of climate change on women and the efforts of women globally to address climate change.
U.S. House of Representatives
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 29
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2015
			Ms. Lee submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
		
		CONCURRENT RESOLUTION
		Recognizing the disparate impact of climate change on women and the efforts of women globally to
			 address climate change.
	
	
 Whereas women in the United States and around the world are the linchpin of families and communities and are often the first to feel the immediate and adverse effects of social, environmental, and economic stresses on their families and communities;
 Whereas the United Nations has recognized, as one of the central organizing principles for its work, that “no enduring solution to society's most threatening social, economic and political problems can be found without the full participation, and the full empowerment, of the world's women”;
 Whereas the United Nations Development Programme 2013 Human Development Report has found that the number of people living in extreme poverty could increase by up to 3,000,000,000 by 2050 unless environmental disasters are averted by coordinated global action;
 Whereas climate change is already forcing vulnerable communities in developing countries to face unprecedented climate stress, including water scarcity and drought, severe weather events and floods, which can lead to reduced agricultural productivity, food insecurity, and increased disease;
 Whereas climate change exacerbates issues of scarcity and lack of accessibility to primary natural resources, forest resources, and arable land for food production, thereby contributing to increased conflict and instability, as well as the workload and stresses on women farmers, who are estimated to produce 60 to 80 percent of the food in most developing countries;
 Whereas women will disproportionately face harmful impacts from climate change, particularly in poor and developing nations where women regularly assume increased responsibility for growing the family’s food and collecting water, fuel, and other resources;
 Whereas epidemics, such as malaria, are expected to worsen and spread due to variations in climate, putting women and children without access to prevention and medical services at risk;
 Whereas food insecure women with limited socioeconomic resources may be vulnerable to situations such as sex work, transactional sex, and early marriage that put them at risk for HIV, STIs, unplanned pregnancy, and poor reproductive health;
 Whereas conflict has a disproportionate impact on the most vulnerable populations including women, and is fueled in the world’s poorest regions by harsher climate, leading to migration, refugee crises, and conflicts over scarce natural resources including land and water;
 Whereas it is predicted that climate change will lead to increasing frequency and intensity of extreme weather conditions, precipitating the occurrence of natural disasters around the globe;
 Whereas the direct and indirect effects of climate change have a disproportionate impact on marginalized women such as refugee and displaced persons, sexual minorities, religious or ethnic minorities, adolescent girls, and women and girls with disabilities and those who are HIV positive;
 Whereas the relocation and death of women, and especially mothers, as a result of climate-related disasters often has devastating impacts on social support networks, family ties, and the coping capacity of families and communities;
 Whereas women in the United States are also particularly affected by climate-related disasters, as evidenced in the wake of Hurricane Katrina in the Gulf Coast region, which displaced over 83 percent of low-income, single mothers;
 Whereas the ability of women to adapt to climate change is constrained by a lack of economic freedoms, property and inheritance rights, as well as access to financial resources, education, family planning and reproductive health, and new tools, equipment, and technology;
 Whereas, despite a unique capacity and knowledge to promote and provide for adaptation to climate change, women often have insufficient resources to undertake such adaptation;
 Whereas women are shown to have a multiplier effect by using their income and resources, when given the necessary tools, to increase the well being of their children and families, and thus play a critical role in reducing food insecurity, poverty, and socioeconomic effects of climate change; and
 Whereas women are often underrepresented in the development and formulation of policy regarding adaptation to climate change, even though they are often in the best position to provide and consult on adaptive strategies: Now, therefore, be it
	
 That Congress— (1)recognizes the disparate impacts of climate change on women and the efforts of women globally to address climate change;
 (2)encourages the use of gender-sensitive frameworks in developing policies to address climate change, which account for the specific impacts of climate change on women;
 (3)recognizes the need for balanced participation of men and women in climate change adaptation and mitigation efforts, including in governance positions;
 (4)affirms its commitment to support women who are particularly vulnerable to climate change impacts to prepare for, build their resilience, and adapt to those impacts, including a commitment to increase education and training opportunities for women to develop local resilience plans to address the effects of climate change;
 (5)affirms its commitment to empower women to have a voice in the planning, design, implementation, and evaluation of strategies to address climate change so that their roles and resources are taken into account;
 (6)affirms the commitment to include women in economic development planning, policies, and practices that directly improve conditions that result from climate change; and
 (7)encourages the President to— (A)integrate a gender approach in all policies and programs in the United States that are globally related to climate change; and
 (B)ensure that those policies and programs support women globally to prepare for, build resilience for, and adapt to climate change.
				
